CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS RESTATED AND PRESENTED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the interim consolidated financial statements for the three-month periods ended March 31, 2009 and March 31, 2008, and the audited annual consolidated financial statements for the year ended December 31, 2009 and the notes thereto, as restated and presented in accordance with U.S. generally accepted accounting principles (“GAAP”). Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses as well as EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the Company before specific items, net earnings (loss) per share attributable to the Company’s common shareholders before specific items, and free cash flow.Free cash flow is a non-GAAP measure, calculated as EBITDA after capital expenditures, interest and taxes paid, and adjustments to reflect employee future benefit payments.The closest GAAP measure is cash provided by operations less cash used by investing activities.Management believes these measures are useful to evaluate the performance of the Company and its business segments.As GAAP does not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures is provided in Section 8, “Non-GAAP measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne and the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at April 29, 2009, which is the date of filing in conjunction with the Company’s press release announcing its results for the first quarter of 2009.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including statements relating to overall economic conditions, future cost savings, capital expenditures, demand for the Company’s products, product prices and advertising levels, production volumes, future cash flows, severance obligations, strength of markets, achievement of synergies, availability of fibre and curtailment of operations.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, levels of advertising spending and circulation,the outlook for inventories, production and pricing, the Company’s ability to successfully obtain cost savings from its cost reduction initiatives, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 12 of this MD&A under the heading "Risks and uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1. Overview and highlights 4 2. Segmented results 12 3. Liquidity and capital resources 17 4. Related party transactions 21 5. Contingent liability 21 6. Guarantees and indemnities 21 7. Summary of quarterly results 22 8. Non-GAAP measures 22 9. Critical accounting policies and estimates 26 Changes in accounting policies 26 Impact of accounting pronouncements affecting future periods 27 Risks and uncertainties 27 Sensitivity analysis 29 Outlook 30 Disclosure controls and internal control over financial reporting 31 Outstanding share data 32 1. OVERVIEW AND HIGHLIGHTS First quarter overview General overview The global economic recession continued to negatively impact the pulp and paper industry in the first quarter of 2009 (“Q1”).In particular, weak advertising spending and ongoing structural changes in the newspaper industry resulted in significant demand declines for the Company’s paper and pulp products in Q1.To address the unprecedented rate of decline in demand, the Company took market related curtailment of approximately 46% of the Company’s newsprint capacity, 13% of specialty printing paper capacity and 40% of its market pulp capacity during Q1. Despite unfavourable market conditions, the impact of lower costs and the quarter-over-quarter positive impact of inventory valuation related to pulp largely offset the negative impact of lower sales volume and pricing across most products, when compared to the fourth quarter of 2008 (“Q4”). During Q1, the Company purchased US$45.8 million of its debt, due June 2011, in the open market, and recorded a gain of $30.7 million (US$24.5 million) on the cancellation of this debt. Financial performance The Company recorded net earnings attributable to the Company of $20.1 million and net earnings attributable to the Company before specific items of $8.4 million in Q1, compared to a net loss attributable to the Company of $48.5 million and net earnings attributable to the Company before specific items of $9.3 million in Q4.EBITDA of $61.1 million compared to $64.7 million in the prior quarter.Q1 EBITDA included restructuring costs of $4.2 million, compared to $1.2 million in Q4.EBITDA before these specific items for Q1 was $65.3 million, compared to $65.9 million in Q4. Product demand and pricing Market conditions for the Company’s products were challenging in Q1 due to the global recession. Coated and uncoated mechanical paper demand and prices declined significantly primarily driven by reduced advertising spending, particularly in the retail sector. North American directory demand continued to decline but pricing was stable reflecting annual contract prices. North American newsprint demand and prices continued to decrease due to both the cyclical impact of the recession and the ongoing structural decline of the newspaper industry.Demand for Northern Bleached Softwood Kraft (“NBSK”) pulp continued to trend downwards and prices declined further in Q1. Production curtailment Due to the severity of the demand decline in Q4 and into Q1, the Company announced further indefinite capacity closures and continued to take temporary curtailment as required to match production with customer orders.The Company believes that indefinite curtailment of machines or mills in a period of weak demand is the appropriate way to minimize operating expenses and reduce “fixed” costs to offset the loss of revenue from lower volume. Crofton No. 1 paper machine (“C1”) was indefinitely curtailed effective February 1, 2009, removing 140,000 tonnes of newsprint on an annualized basis and late in February 2009, the Company announced the indefinite curtailment of Elk Falls paper machines No. 2 (“E2”) and No. 5 (“E5”) and pulp production at the Crofton mill.The indefinite curtailment of all three paper machines at Elk Falls mill, including Elk Falls paper machine No. 1 (“E1”) which has been indefinitely curtailed since September 2007, removes 526,000 tonnes of newsprint and uncoated mechanical paper capacity on an annualized basis. The indefinite curtailment ofNBSK pulp production at the Crofton mill removes approximately 403,000 tonnes of annual pulp capacity.These indefinite curtailments impact approximately 700 employees through layoffs. The following table summarizes paper and pulp production curtailment in Q1: Q1 2009 production curtailment (000 tonnes) Specialty printing papers Newsprint Pulp Total Crofton (Jan/Feb/Mar) 1 Elk Falls (Jan/Feb/Mar) 2 - Powell River (Jan) - Port Alberni (Jan/Mar) - - Snowflake (Jan/Feb/Mar) - - Total 1 Curtailment consists of market-related curtailment and includes 22,600 tonnes related to C1 which was indefinitely curtailed on February 1, 2009 and 34,200 tonnes of market pulp related to Crofton pulp operation which was indefinitely curtailed on March 8, 2009. 2 Curtailment consists of market-related curtailment related to E1 (curtailed throughout Q1), E2 and E5 (curtailed effective February 23, 2009) which are indefinitely curtailed. Restructuring On February 18, 2009, the Company announced a restructuring plan for the Powell River mill intended to improve its cost competitiveness by targeting a labour cost at the mill of $80 per tonne.The plan, expected to deliver an estimated annual cost saving of $13 million, was developed jointly with Communications, Energy & Paperworkers Union of Canada (“CEP”) Locals 1 and 76 in accordance with the commitment made by these locals in the new collective agreement reached December 2008.The mill’s workforce will be reduced by 127 positions over the next 12 months.Related restructuring costs of up to $12 million are expected to be incurred, of which $2.1 million was recorded in Q1. Financing, liquidity and capital assets During Q1, the Company purchased US$45.8 million of its debt, due June 2011, in the open market for cash consideration of US$21.3 million and recorded a gain of $30.7 million (US$24.5 million) on the cancellation of this debt.The purchase was financed by the monetization of “in-the-money” currency risk management instruments through unwinding US$114.8 million of notional debt hedge positions for proceeds of $24.4 million.Subsequent to the quarter end, a further US$20.1 million of notional debt hedge positions were unwound for proceeds of $4.0 million. US$54.8 million of long term and US$20.0 million of short term notional debt hedge positions remain in place. At March 31, 2009, the Company had $182.9 million of liquidity available, comprised of $6.0 million in cash and $176.9 million of availability on the Company’s asset-based loan facility (“ABL Facility”).Refer to Section 3, “Liquidity and capital resources” for a discussion of the Company’s credit facility and liquidity. Selected financial information (In millions of dollars, except where otherwise stated) Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 1 –before specific items 1 Net earnings (loss) attributable to the Company ) –before specific items 1 ) ) ) EBITDA margin 1 % –before specific items 1 % Net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) –basic and diluted $ $ ) $ ) $ ) $ ) $ ) –before specific items 1 ) ) ) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp Total production US$/CDN$ foreign exchange 2 Average spot rate (a) Period-end spot rate (b) Average effective rate (c) Common shares (millions) At period-end Weighted average 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) attributable to the Company before specific items, and net earnings (loss) per share attributable to the Company’s common shareholders before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translation of U.S. dollar denominated working capital at period opening and closing rates.See Section 7, “Summary of quarterly results” for further details. Overview of the business Catalyst is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market pulp and owns Western Canada’s largest paper recycling facility.With five mills, including its paper recycling facility,located within a 160-kilometre radius on the south coast of British Columbia (“B.C.”), and one mill located in Snowflake, Arizona, Catalyst has a combined annual capacity of 2,491,000 tonnes of product.The Company is headquartered in Richmond, B.C. The Company is the largest producer of specialty printing papers and newsprint in Western North America.Catalyst’s specialty printing papers include lightweight coated, uncoated mechanical papers, and directory paper.The Company is one of the largest producers of directory paper in the world and the only producer of lightweight coated paper in Western North America. The Company’s business is comprised of three business segments:specialty printing papers, newsprint, and pulp. The chart below illustrates the annual 2009 production capacity of the Company’s principal paper and pulp products by mill: CAPACITY BY MILL LOCATION AND PRODUCT LINE Specialty printing papers Newsprint Pulp Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Crofton, B.C. 3 3 - - 2 Elk Falls, B.C. 3 3 - - - Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - Total capacity (tonnes) 1 1 1 1 Capacities expressed in the above table can vary as the Company is able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 The Company indefinitely curtailed pulp production at its Crofton mill, effective March 8, 2009, removing the equivalent of 403,000 tonnes, of which 343,000 tonnes are designated as market pulp with the remainder being consumed internally.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailment. 3 The Company has indefinitely curtailed C1, E1, E2 and E5, removing the equivalent of 153,000 tonnes of specialty printing papers and 513,000 tonnes of newsprint annually.The capacity and number of machines noted in the table above have not been adjusted to reflect the indefinite curtailment. Strategy Update The Company’s long-term objective is to achieve higher sustainable earnings and maximize cash flow by focusing on reducing manufacturing costs and optimizing its brands and customer base. 2009 key priorities In light of the current global economic downturn, challenging capital markets, and consequently difficult operating environment, the Company is focused on improving its cost base and market position and on the ability to emerge from the current market downturn in a strong competitive position in the industry.An update on 2009 key priorities as at March 31, 2009 can be found below: Focus on cash flows and liquidity through the prudent use of capital, including limiting capital expenditures to basic maintenance of business levels and refinancing the 2009 non-recourse debt maturity of the Company’s variable interest entity (“VIE”), Powell River Energy Inc. (“PREI”): · The Company generated free cash flow of $35.9 million in Q1 and liquidity improved by $2.6 million; · The Company recorded a gain of $30.7 million through buying back its debt at an average discount to par of 53.5%, utilizing a source of funds that crystallized a notional gain and which did not adversely impact the Company’s available liquidity; · Capital expenditures in Q1 were $3.6 million and are expected to be approximately $25 million in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007; · The Company anticipates refinancing its non-recourse PREI debt which matures in July 2009.PREI has obtained a twelve-month bridge-financing commitment for the outstanding debt amount from a Canadian bank lender to protect against any unforeseen issues with refinancing this debt in the bond market. Maintain the Company’s focus on matching production to customer orders and keep inventories at appropriate levels: · Production curtailment of 180,300 tonnes in Q1 represented approximately 30% of capacity and finished goods inventory levels as at March 31, 2009 of 77,800 tonnes compared to an average quarter-end inventory level of 105,200 tonnes in 2008 and 80,100 tonnes at the end of the prior period. Identify further opportunities to reduce “fixed” costs during periods of production curtailment to minimize the financial impact of operating at reduced volumes: · Mill fixed costs were $25.3 million lower in Q1 than the previous quarter compared to a reduction in sales volume of 136,000 tonnes.This represents a reduction of $186 per tonne of reduced volume or approximately 80% of the normal fixed cost burden.Achieving a reduction of such a relatively high ratio is primarily due to the indefinite curtailment of machines and mills and a detailed line-by-line focus on all cost items during periods of curtailment. Finalize and implement plans to reduce labour costs to $80 per tonne at Crofton, Elk Falls and Powell River mills: · During Q1, the Company announced a restructuring plan for the Powell River mill that is expected to reduce labour cost to the $80 per tonne target.As the new labour structure is implemented over the next nine to twelve months, the Company will realize savings that are expected to reach $13 million on an annualized basis once the reduced manning level is fully in place. · The Company has reached an agreement for an $80 per tonne labour cost structure with the Pulp, Paper and Woodworkers of Canada local at Crofton and continues to work with the CEP local at Crofton to meet this target. · A manning structure designed to achieve an $80 per tonne labour target was implemented at Port Alberni in 2008 pursuant to a new collective agreement concluded in February 2008 and the Snowflake mill’s labour structure is also consistent with the $80 per tonne goal.The $80 per tonne objective is expected to be met at both mills when they operate without curtailments. · The Company’s Elk Falls mill is currently indefinitely curtailed. Reduce municipal property taxes in the four municipalities in B.C. that the Company operates in from the current combined level of $23 million: · The Company continues to be involved in ongoing discussions with the four municipalities in B.C.Catalyst has stated an intention to pay based on the cost of municipal services it consumes in each of the four municipalities, estimated at approximately $1.5 million per community, or $6 million in total.The Company does not expect to receive notification from the four municipalities of the property tax charge for 2009 until May 2009. Other strategic initiatives Thermomechanical pulp (“TMP”) investment at Port Alberni: Capital expenditure of $1.6 million to upgrade Port Alberni’s TMP facility was incurred in Q1 and a further $2.0 million is expected to be incurred before its completion in May 2009.The $9.1 million capital upgrade will increase TMP production capacity, reduce recycled de-inked pulp, and decrease the mill’s fibre costs, improving the cost position of the Port Alberni mill. Consolidated results of operations Three months ended March 31, 2009 compared to three months ended December 31, 2008 Sales Sales in Q1 decreased by $139.7 million, or 28.4%, compared to Q4.Lower sales volume due to increased market curtailment in Q1 and the permanent closure of the Elk Falls pulp and white top linerboard operation in November 2008 due to the unavailability of sawdust fibre, was the primary reason for the decrease, as well as lower prices for pulp and most paper grades in the current quarter. EBITDA and EBITDA before specific items ($ millions) EBITDA 1 EBITDA before specific items1 Q4, 2008 $ $ Paper prices ) ) Pulp prices ) ) Impact of Canadian dollar on sales, inclusive of hedging 2 Volume and mix ) ) Distribution costs Fibre mix and costs Labour costs Maintenance Other fixed costs Lower of cost or market valuation of inventories Restructuring costs ) - Other, net Q1, 2009 $ $ 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is positive $2.8 million. Operating earnings (loss) The Company’s operating earnings improved by $12.5 million in Q1 compared to Q4.The increase was primarily related to the impairment charge of $14.5 million in Q4 and lower Q1 amortization of $1.6 million, offset by lower EBITDA of $3.6 million in Q1. Net earnings (loss) attributable to the Company Net earnings attributable to the Company in Q1 of $20.1 million ($0.06 per common share) improved $68.6 million compared to a net loss attributable to the Company of $48.5 million ($0.13 per common share) in Q4.The increase in net earnings attributable to the Company was primarily related to higher after-tax operating earnings of $8.9 million, an after-tax gain on cancellation of long-term debt of $26.1 million, and an after-tax foreign exchange loss on the translation of long-term debt of $10.7 million in Q1 compared to an after-tax loss of $45.2 million in Q4.Net earnings attributable to the Company before specific items in Q1 of $8.4 million ($0.02 per common share) decreased by $0.9 million from net earnings attributable to the Company before specific items of $9.3 million ($0.02 per common share) in the previous quarter.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) attributable to the Company before specific items. Three months ended March 31, 2009 compared to three months ended March 31, 2008 Sales Sales in Q1 decreased by $47.0 million, or 11.8%, compared to Q1, 2008.Lower sales volume for the Company’s products and lower pulp prices more than offset the positive impact of the weaker Canadian dollar and higher average paper prices. EBITDA and EBITDA before specific items ($ millions) EBITDA1 EBITDA before specific items1 Q1, 2008 $ $ Paper prices Pulp prices ) ) Impact of Canadian dollar on sales, inclusive of hedging 2 Volume and mix ) ) Labour costs Maintenance Lower of cost or market valuation of inventories Restructuring costs - Other, net ) ) Q1, 2009 $ $ 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is positive $22.7 million. Operating earnings (loss) The Company’s operating earnings improved by $53.6 million in Q1 compared to Q1, 2008.The improvement over the comparative period was related to higher EBITDA of $49.0 million and lower amortization expense of $4.6 million in the current quarter. Net earnings (loss) attributable to the Company Net earnings attributable to the Company in Q1 of $20.1 million ($0.06 per common share) increased $58.6 million compared to a net loss attributable to the Company of $38.5 million ($0.18 per common share) in Q1, 2008.This was largely due to the after-tax improvement in operating earnings in Q1 of $37.2 million and an after-tax gain on cancellation of long-term debt of $26.1 million.In addition, the comparative period in 2008 benefited from a favourable release of future income tax provision of $7.5 million.Net earnings attributable to the Company before specific items of $8.4 million ($0.02 per common share) improved by $30.2 million from a net loss attributable to the Company before specific items of $21.8 million ($0.10 per common share) in Q1, 2008.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) before specific items. 2. SEGMENTED RESULTS Specialty printing papers (In millions of dollars, except where otherwise stated) Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) ) ) EBITDA 1 –before specific items 1 EBITDA margin 1 % –before specific items 1 % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 – Average sales revenue per tonne $ Average delivered cash costs per tonne 3 –before specific items 3 Benchmark prices SC-A paper, 35 lb. (US$/ton) 4 LWC paper, No. 5, 40 lb. (US$/ton) 4 Telephone directory paper, 22.1 lb. (US$/ton) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and downtime related to market demand in 2009.Q1, 2009 curtailment includes 15,400 tonnes related to E2 which was indefinitely curtailed on February 23, 2009. 3 Average delivered cash costs per tonne consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A and restructuring costs. 4 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). Segment Overview Specialty printing paper markets deteriorated significantly in Q1 as the impact of the global recession had a severe impact on advertising spending.This caused not only a significant drop in paper consumption during a seasonally weak period but also saw printers and publishers adjust to lower demand by drawing on inventories. Coated mechanical demand dropped 33.6% in Q1 year-over-year, the largest decline recorded in the past 30 years.Industry capacity operating rates over the quarter reached a record low of approximately 69% and prices decreased significantly.The Q1 average LWC benchmark price was US$897 per ton, a decrease of US$78 per ton, or 8%, from Q4.Compared to Q1, 2008, the average benchmark price was down US$13 per ton, or 1.4%. Overall uncoated mechanical demand declined 24.3% across all grades, the largest recorded year-over-year quarterly decrease, including declines of 29.7% for the high gloss (SC) sector and 18.3% for standard grades.Prices weakened across all grades.The average benchmark price for SC-A in Q1 was US$877 per ton, a decrease of US$25 per ton, or 2.8%, from Q4 compared to an increase of US$62 per ton, or 7.6%, from the same quarter last year. The unprecedented decrease in demand for uncoated mechanical products caused the Company to indefinitely curtail E2, effective February 23, 2009, removing the equivalent of 153,000 tonnes on an annualized basis. North American directory demand decreased 26.2% in Q1 year-over-year.Demand declined due to a reduction in advertising spending by small to medium-size businesses and a reduction in the number of books printed and distributed by major telephone book publishers.Pricing agreements with major directory customers are in place for 2009 and price increases over 2008 average approximately 8%.The average benchmark price for Q1 was US$800 per ton, an increase of US$45 per ton, or 6.0%, from Q4.Compared to Q1 2008, the average benchmark price was up US$55 per ton, or 7.4%. Operational performance Three months ended March 31, 2009 compared to three months ended March 31, 2008 Operating earnings for the specialty printing papers segment in Q1 improved $31.4 million compared to Q1, 2008.EBITDA and EBITDA before specific items improved $30.1 million and $21.1 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 59,500 tonnes, or 22.2%, from the comparative period in 2008 largely due to higher production curtailment in late Q4 and Q1.Average sales revenue increased by $133 per tonne over the comparative period, reflecting higher average transaction prices across most of the Company’s specialty printing paper products and the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $26 per tonne from the comparative period in 2008.This was primarily due to lower restructuring costs.Before the impact of specific items, average delivered cash costs increased $5 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Newsprint (In millions of dollars, except where otherwise stated) Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) ) ) EBITDA 1 ) –before specific items 1 ) EBITDA margin 1 % %) –before specific items 1 % %) Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ Average delivered cash costs per tonne 3 –before specific items 3 Benchmark price Newsprint 48.8 gsm, West Coast delivery(US$/tonne) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and downtime related to market demand in 2009.Q1, 2009 curtailment includes 37,800 tonnes related to E1 (curtailed throughout Q1), 22,600 tonnes related to C1 (curtailed effective February 1, 2009) and 22,300 tonnes related to E5 (curtailed effective February 23, 2009) which are indefinitely curtailed. 3 Average delivered cash costs per tonne consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A and restructuring costs. 4 Benchmark selling prices are sourced from RISI. Segment Overview North American newsprint demand decreased 32.2% in Q1 year-over-year, the highest year-over-year quarterly decline since January 1981.This was primarily due to the cyclical impact of the recession but also to the ongoing structural decline of the newspaper industry.A number of publishers are reducing the number of publication days, narrowing web-widths and lowering basis weights, eliminating pages or accelerating the move to providing content via the internet.The average newsprint benchmark price for Q1 was US$692 per ton, a decrease of US$49 per ton, or 6.6%, from Q4.Compared to Q1 2008, the average benchmark price was up US$79 per ton, or 12.9%. The Company indefinitely curtailed E5 and C1 during Q1, removing the equivalent of 360,000 tonnes of newsprint on an annualized basis.Including the impact of E1, which was indefinitely curtailed in September 2007, the Company has indefinitely curtailed the equivalent of 513,000 tonnes of newsprint on an annualized basis. Operational performance Three months ended March 31, 2009 compared to the three months ended March 31, 2008 Operating earnings for the newsprint segment in Q1 improved $20.5 million compared to Q1, 2008.EBITDA and EBITDA before specific items improved $24.7 million and $21.8 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume increased 43,600 tonnes, or 53.3%, from Q1, 2008, primarily due to the additional sales related to the acquisition of Snowflake in Q2, 2008 partly offset by higher curtailment during Q1.Average sales revenue increased $186 per tonne due to higher transaction prices and the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $32 per tonne from the comparative period in 2008.This was primarily due to lower restructuring, power, and distribution costs which more than offset the negative impact of higher curtailment in Q1.Before the impact of specific items, average delivered cash costs increased $7 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Pulp (In millions of dollars, except where otherwise stated) Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA1 ) –before specific items1 ) ) ) EBITDA margin1 %) %) %) %) % % –before specific items1 %) %) %) % % % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes)2 Average sales revenue per tonne $ Average delivered cash costs per tonne3 –before specific items3 Benchmark prices NBSK pulp, Northern Europe delivery(US$/tonne)4 White top linerboard, 42 lb., Eastern U.S. delivery (US$/ton)4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and includes the impact on production in Q4, 2008 post closure of the Elk Falls pulp mill and white top linerboard operation in November 2008 (39,200 tonnes in Q4 from date of permanent closure to year-end).Curtailment consists of downtime related to market demand in 2009 and includes 34,200 tonnes in Q1, 2009 related to Crofton pulp which was indefinitely curtailed on March 8, 2009. 3 Average delivered cash costs per tonne consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A and restructuring costs. 4 Benchmark selling prices are sourced from RISI. Segment Overview Pulp demand continued to trend downwards in Q1 due to the global economic recession and prices also continued to deteriorate.Global shipments in Q1 declined 9.1% year-over-year, the third consecutive quarter of decline in shipments year-over-year. The NBSK benchmark price of US$585 per tonne in Q1 has declined 35% since the peak in June 2008 and was down US$118 per tonne, or 16.8%, from Q4.Compared to Q1, 2008, the average benchmark price decreased US$295 per tonne, or 33.5%. As a result of the decline in pulp prices, the Crofton pulp mill was indefinitely curtailed effective March 8, 2009.This removed the equivalent of 403,000 tonnes of annual production capacity, of which 343,000 tonnes were designated as market pulp with the remainder consumed internally. Operational performance Three months ended March 31, 2009 compared to the three months ended March 31, 2008 The pulp segment operating loss in Q1 improved by $1.7 million, compared to Q1, 2008 due to lower amortization primarily as a result of the impairment in Q4 of the Elk Falls pulp and white top linerboard operation, offset by a decrease in EBITDA and EBITDA before specific items of $5.8 million and $4.3 million, respectively.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 85,900 tonnes, or 59.1%, from Q1, 2008, primarily due to the closure of the Elk Falls pulp and white top linerboard operation and the curtailment of 34,200 tonnes of Crofton market pulp production in Q1.Average sales revenue decreased $155 per tonne primarily due to lower average transaction prices partly offset by the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $81 per tonne from the comparative period reflecting no major maintenance and the positive impact of inventory valuation of NBSK pulp finished goods and raw material in Q1.This was partly offset by the negative impact of higher curtailment and higher restructuring costs in Q1.Before the impact of specific items, average delivered cash costs decreased $106 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. 3. LIQUIDITY AND CAPITAL RESOURCES Selected financial information (In millions of dollars, except where otherwise stated) Q1 TOTAL Q4 Q3 Q2 Q1 Cash flows provided (used) by operations before changes in non-cash working capital $ Changes in non-cash working capital ) Cash flows provided (used) by Operations ) Investing activities ) Financing activities ) ) Capital spending Amortization Impairment - – – Capital spending as % of amortization 10
